Napton, J.,
delivered the opinion of the court.
This was an action of covenant, brought upon a deed of bargain and sale, from Holmes to Dryden, purporting to convey a certain lot in the city of St. Louis. The deed described the lot as “the west part of lot No. 6, in Gay and Taylor’s addition to St. Louis — commencing at the west part of lot No. 6, thence east twenty feet, thence north seventy-one feet, thence west twenty feet, thence south twenty-one feet, with a brick tenement thereon.” One of the breaches assigned is, that the said defendant covenanted that a brick tenement was situated on said lot of ground, but the said defendant had broken his covenant, that said brick tenement was not on said lot.
The declaration was demurred to, and the demurrer sustained by the court. The only question is, whether the terms of the deed, in which the lot is represented to have a brick tenement thereon, can be con" otrued as a covenant, or are merely words of description.
*136This question was examined at the last term of this court, and decided in the case of Ferguson vs. Dent. Agreeably to that opinion, the judgment of the circuit court must be affirmed.